Exhibit 10.27

Graphite Enterprise Trust PLC

Berkley Square House, 4th Floor

London, W1J 6BQ

United Kingdom

 

To: Telos Corporation

Attn: Ms. Therese K. Hathaway

Corporate Secretary

19886 Ashburn Road

Ashburn, VA 20147

Series A-1 and Series A-2 Redeemable Preferred Stock

Dear Ms. Hathaway:

It has been brought to our attention that Cudd & Co., the holder of 61.605
shares of Series A-1 Redeemable Preferred Stock (the “Series A-1 Shares”) of
Telos Corporation (the “Corporation”) and 86.247 shares of Series A-2 Redeemable
Preferred Stock (the “Series A-2 Shares” and, together with the Series A-1
Shares, the “Cudd Shares”) of the Corporation has offered to sell the Cudd
Shares to the Corporation for a total purchase price of $430,000, such purchase
price to include all of the Cudd Shares plus all dividends accrued on the Cudd
Shares, the latter at a discount of 17.5%.

We herewith waive any right that we may have, in connection with the repurchase
by the Corporation of the Cudd Shares, to have (i) any or all of the outstanding
shares of Series A-1 Redeemable Preferred Stock or any or all of the outstanding
shares of Series A-2 Redeemable Preferred Stock held by Graphite Enterprise
Trust PLC (together, the “Graphite PLC Shares”) purchased or redeemed pro-rata
pursuant to the charter of the Corporation, including without limitation
Section 2(d) and Section 4(a) of each of the terms and conditions of the Series
A-1 Redeemable Preferred Stock and the Series A-2 Redeemable Preferred Stock
(together, the “Terms”) and (ii) any or all of the dividends accrued on the
Graphite PLC Shares declared, paid or set aside for payment pro rata pursuant to
the charter of the Corporation, including without limitation Section 2(b) and
Section 2(c) of each of the Terms, as a result of the payment of the dividends
accrued on the Cudd Shares. We further herewith consent to the repurchase by the
Corporation of the Cudd Shares. We understand that the Graphite PLC Shares will
remain outstanding following the repurchase by the Corporation of the Cudd
Shares and that such repurchase will not affect dividends accrued on the
Graphite PLC Shares as of the date hereof and dividends will continue to accrue
on the Graphite PLC Shares in accordance with the Terms.

Sincerely,

 

 

LOGO [g167179g38z64.jpg]